VAN CISE, Judge.
In this juvenile delinquency proceeding, a jury found that on or about January 25, 1984, the child A.L. (born January 31, 1966) committed the charged offense of unlawful possession of not more than one ounce of marijuana, a class 2 petty offense, in violation of § 18-18-106(1), C.R.S. (1985 Cum. Supp.). Accordingly, he was adjudicated a delinquent child and, after a dispositional hearing, was sentenced to the county jail for six months.
The child appeals the sentence. He contends that the trial court erred in imposing upon him, as an 18-year-old at time of disposition, see § 19-3-113(l)(d), C.R.S. (1978 Repl.Vol. 8), a more severe penalty than he could have received as an adult. Commission of the same offense by an adult merits only a fine of not more than $100.
The People agree that the trial court improperly imposed a jail sentence when the maximum penalty for an adult committing the same offense is a $100 fine. We concur. See People v. Wilhelm, 676 P.2d 702 (Colo.1984) (separate statutes proscribing the same criminal conduct with different penalties violate constitutional guarantee of equal protection); and In re Matter of P.F. v. Walsh, 648 P.2d 1067 (Colo.1982) (minors have constitutionally protected liberty interests).
Therefore, the sentence is vacated, and the cause is remanded for resentencing commensurate with the statutorily prescribed penalty contained in § 18-18-106(1), C.R.S. (1985 Cum.Supp.).
SMITH and STERNBERG, JJ„ concur.